Citation Nr: 0335645	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
left knee disorder.

2.  Entitlement to an increase in a 10 percent rating for 
achlorhydria.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from a May 2001 RO decision which denied an increase 
in a 30 percent rating for a left knee disorder, denied an 
increase in a 10 percent rating for achlorhydria, and 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for diabetes mellitus.  The veteran also appeals 
an April 2002 RO decision which denied a TDIU rating.  

The present Board decision addresses the issues of an 
increased rating for a left knee disorder, and whether new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for diabetes 
mellitus.  The issues of an increased rating for achlorhydria 
and entitlement to a TDIU rating are the subject of the 
remand at the end of the Board decision.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder is 
manifested by arthritis with limited motion of about 20 
degrees of extension to 40 degrees of flexion, and by severe 
instability.  

2.  In July 1994, the Board denied a claim for service 
connection for a diabetes mellitus, on a direct basis and 
secondary to service-connected disabilities.  Evidence 
received since the July 1994 Board decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder is 30 percent disabling 
based on arthritis with limitation of motion, and it is also 
separately 30 percent disabling based on instability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2003).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
diabetes mellitus, and the Board's July 1994 decision remains 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1941 to 
November 1944.  In May 1941, the veteran fractured his left 
leg near the knee after falling from a truck at Camp Stewart, 
Georgia.  In October 1944, he was treated for complaints of 
stomach pains.  He was subsequently diagnosed with 
achlorhydria.  A medical board report, dated in November 
1944, recommended that he be discharged due to, in pertinent 
part, moderate atrophy of the muscles of the lower left 
extremity, secondary to in-service fracture.  

In November 1944, the RO issued a decision granting service 
connection for the following conditions: defective vision 
with strabismus (left), rated 20 percent disabling; 
tenosynovitis of the left knee (Pellegrini-Stieda' s disease 
with slight atrophy of the left thigh muscles), rated 10 
percent disabling; and achlorhydria, rated noncompensable.  

In February 1947, the RO proposed to sever service connection 
for defective vision with strabismus (left).  The RO 
indicated that this condition was in the nature of a 
constitutional or developmental abnormality and granting 
service connection for it was therefore clearly and 
unmistakably erroneous.  The RO severed service connection 
for this condition in May 1947 rating decision.

In December 1948, the RO granted an increased rating to 20 
percent for the left knee disorder.  In October 1976, the RO 
further increased the rating for the left knee condition to 
30 percent.
 
In July 1994, the Board issued a decision that denied service 
connection for diabetes mellitus, on a direct basis and 
secondary to service-connected disabilities.  The decision 
noted that the veteran's service medical records were silent 
as to diabetes mellitus, and that symptoms for this condition 
were first seen in 1986, more than forty years following 
service.  The Board's decision also denied service connection 
for arthritis of the hips and back due to service-connected 
disabilities.

In January 1998, and again in September 1998, the RO issued 
decisions which found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for endocrine disease (diabetes mellitus 
and diabetic amyotrophy).  In May 1999, the veteran filed a 
statement indicating that his service medical records noted 
treatment for endocrine problems, which supported his claim 
for service connection for diabetes mellitus.

In May 1999, the RO issued a rating decision granting an 
increased rating, from 0 to 10 percent, for achlorhydria.

Medical treatment reports, dated from September 2000 to 
November 2002, were retrieved from the VA Medical Center in 
Huntington, West Virginia.  A review of these records 
revealed treatment for a variety of conditions, including 
coronary artery disease status post coronary artery bypass 
graft and aortic valve replacement, insulin-dependent 
diabetes mellitus, spastic bladder, benign prostatic 
hypertrophy, glaucoma, hypertension, peripheral vascular 
disease, degenerative joint disease, hiatal hernia, bilateral 
kidney cysts, and history of tuberculosis.  The records are 
silent as to complaints of or treatment for achlorhydria.  

A treatment report, dated in December 2000, noted complaints 
of pain in the mid abdomen.  The veteran indicated that this 
pain was not normal for him.  The report concluded with a 
diagnosis of abdominal pain.  

In March 2001, the RO sent correspondence to the veteran 
indicating that his claim for service connection for diabetes 
mellitus had been previously denied, and informing him that 
he needed new and material evidence to reopen the claim.  The 
letter asked the veteran to identify any records relevant to 
his claim.

In March 2001, a VA examination for joints was conducted.  
The report noted that the veteran was unable to provide any 
history.  The veteran's spouse indicated that he may have had 
an infection because he had two recent episodes of bright red 
rectal bleeding.  Physical examination revealed that he was 
in a wheelchair propelled by his wife.  Range of motion 
testing of the left knee revealed extension to 20 degrees and 
flexion to 40 degrees, with a normal range of motion being 
from 0 to 140 degrees.  Strength of the left leg was rated as 
2/5, and all motion was very painful.  There was no 
instability and he was unable to bear any weight.  X-ray 
examination of the knees revealed osteoarthritis of the 
knees, which has not progressed significantly in the past two 
years.  The report concluded with diagnoses of status post 
injury to the left knee, no evidence of infection and 
gastrointestinal bleeding not related to achlorhydria.  

A treatment report, dated in April 2001, noted complaints of 
bilateral knee pain and abdominal discomfort.  The report 
indicated that the veteran left against medical advice prior 
to completion of a physical examination.  A June 2001 
treatment report noted complaints of continuing abdominal 
spasm.  Physical examination revealed the abdomen to be soft, 
without masses.  The report recommended that he return if 
flatus, ceasing of bowel movements, or abdominal pain 
worsens.  

A treatment report, dated in August 2001, noted that he 
underwent a limited upper gastrointestinal examination.  The 
report noted an impression of an ulcerative lesion in the mid 
esophagus and that a neoplastic process cannot be excluded, 
irregularity of the mucosa in the mid esophagus as well as 
the distal esophagus, and thickening of the folds in the 
antrum likely representing mild gastritis.  A follow-up 
treatment report, dated in August 2001, noted an assessment 
of esophageal ulcer.  It also noted that the veteran's 
complaints of leg pain should be treated with statins.  An 
October 2001 treatment report noted a recommendation of an 
endoscopy to rule out malignancy.  The veteran indicated that 
he wanted to wait a couple of weeks to decide on this course 
of action.

In November 2001, the RO sent correspondence to the veteran 
informing his that new and material evidence was necessary to 
reopen his claim for service connection for diabetes 
mellitus.  The letter requested that the veteran identify 
where he received treatment for these conditions, and that 
the VA would request the records on his behalf.  

In December 2001, a VA examination for mental disorders was 
conducted.  The report noted complaints of chronic pain in 
the stomach and legs.  He also reported dizziness when 
standing or sitting up.  The report noted that the veteran 
was receiving treatment for arthritis, coronary artery 
disease, heart valve replacement, insulin-dependent diabetes 
mellitus, hyperlipidemia, glaucoma and abdominal pain.  The 
report noted that he had a history of coronary artery 
disease, and that he is status post myocardial infarction in 
1974, which forced his early retirement due to disability at 
the age of 55.  The veteran's spouse indicated that bypass 
surgery, performed three years earlier, had a traumatic 
effect on his ability to ambulate.  She indicated that the 
cardiologist told her husband to limit his walking.  A review 
of his records revealed that he has had three 
hospitalizations in the past year for chest pain and 
pulmonary edema.  The veteran indicated that he is able to 
bathe, feed, and dress himself.  The report was silent as to 
any psychiatric diagnoses.  The VA examiner also stated that 
the veteran has multiple serious medical problems, any of 
which could be limiting his activities and impairing his 
social and industrial well being.  The VA examiner noted that 
it is impossible to say specifically that any one of his 
medical conditions are what is limiting him.  He is 
significantly affected by daily pain in his stomach and legs 
which limits his ability to participate in pleasurable 
activities to the level he would like.  However, he does make 
attempts to compensate for these limitations by using the 
telephone, assistance from his wife, and going out when he 
can.  At 79 years old, it is not likely that he would be 
engaged in gainful employment, and he has been disabled on 
Social Security since 1974 due to his heart condition.  

In December 2001, a VA examination for joints was conducted.  
As for his left knee, he reported knee pain, weakness, and 
stiffness.  He also reported instability and episodes of 
locking and giving way.  Physical examination revealed his 
gait to be very unstable, and that he uses a wheelchair or 
cane to ambulate.  There was pain on palpation of the left 
anterior knee down to the shin.  There was no effusion, 
redness or heat.  Sensation was intact, and strength was 2/5 
on the left knee and 4/5 on the right knee.  Reflexes were 
hypoactive on both +1.  He was unable to do straight-leg 
raising on the left knee due to weakness.  Range of motion of 
the left knee was from 10 degrees extension to 40 degrees 
flexion, with a normal range of motion noted to be 0 to 140 
degrees.  He was unable to bear weight on his left leg.  The 
report concluded with an impression of traumatic arthritis of 
the left knee with Pellegrini-Stieda disease, sustained while 
he was in the service. 

In December 2001, the veteran was seen in the urology clinic 
for severe urinary symptoms.  A bladder scan revealed 120 
milliliters in the bladder, and urine analysis was clear.  

A VA examination for the stomach, dated in June 2002, noted 
that the veteran had been scheduled for an outpatient 
gastrointestinal procedure in March 2002, but failed to 
report for this procedure.     

II.  Analysis

The veteran claims an increase in a 30 percent rating for his 
service-connected left knee disorder.  He also maintains that 
he has submitted new and material evidence to reopen a claim 
for service connection for diabetes mellitus.  

As to these issues, the file shows that through 
correspondence, rating decisions, the statement of the case, 
and supplemental statements of the case, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claims, and of his and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and VA examinations have been 
provided where warranted.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

A.	Increase Rating for Left Knee Disorder

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

According to precedent opinions of the VA's General Counsel, 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.

With regard to instability, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

On his most recent VA examination in December 2001, the 
veteran reported pain, weakness and stiffness in his left 
knee.  He also reported instability and episodes of locking 
and giving way.  Physical examination revealed his gait to be 
very unstable, and that he uses a wheelchair or cane to 
ambulate.  There was pain on palpation of the left anterior 
knee down to the shin.  Strength was 2/5 on the left knee.  
Range of motion of the left knee was from 10 degrees 
extension to 40 degrees flexion.  There was pain on motion, 
and he was unable to bear weight on his left leg.   A prior 
VA examination in March 2001 noted that the veteran was in a 
wheelchair.  Range of motion testing of the left knee 
revealed extension to 20 degrees and flexion to 40 degrees.  
Strength of the left leg was rated as 2/5, and all motion was 
very painful.  The report noted that there was no 
instability, yet he was unable to bear any weight on his left 
leg.  X-rays have shown left knee arthritis.  

As indicated above, the veteran's left knee exhibited a range 
of motion from 10 or 20 degrees of extension to 40 degrees of 
flexion.  A 30 percent rating is the maximum rating permitted 
under Code 5260 for limitation of flexion.  The reported 
limitation of extension of 20 degrees would be rated 30 
percent under Code 5261.  Even when the effects of pain are 
considered, no more than a 30 percent rating is permitted for 
left knee arthritis with limitation of motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, as noted a separate rating is permitted for 
instability of a knee under Code 5257.  The December 2001 VA 
examination noted the veteran's complaints of instability and 
episodes of locking and giving way.  Physical examination 
revealed his gait to be very unstable, and that he uses a 
wheelchair or cane to ambulate.  Strength was 2/5 on the left 
knee, he was unable to do straight-leg raising on the left 
knee due to weakness, and he was unable to bear weight on his 
left leg.  His prior VA examination in March 2001, although 
reporting no instability, noted that he was unable to bear 
any weight on his left leg.  The findings on the recent 
examinations are sufficient to demonstrated severe 
instability of the left knee, warranting a separate 30 
percent rating under Code 5257.

In sum, the veteran's left knee disorder is to be rated 30 
percent for arthritis with limitation of motion, and it is 
also to be separately rated 30 percent for instability.  To 
this extent, an increased rating for a left knee disorder is 
granted.

B.  New and Material Evidence to Reopen Claim 
 for Service Connection for Diabetes Mellitus

The veteran contends that he has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for diabetes mellitus.  

In the present case, the veteran's claim for service 
connection for diabetes mellitus was previously denied by the 
Board in July 1994.  Thus, the July 1994 Board decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
 
The Board notes that the RO, in decisions dated in January 
1998, and again in September 1998, found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for endocrine 
disease (diabetes mellitus and diabetic amyotrophy).  The 
Board does not find these decisions to be final, however, as 
the veteran appears to have noted his disagreement with these 
decisions in a timely manner.

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, but the new definition only 
applies to a claim to reopen a finally decided claim received 
by the VA on or after August 29, 2001; thus it does not apply 
to the instant case.  66 Fed. Reg. 45620 (2001).]

The Board's decision in July 1994 noted that the veteran's 
service medical records from his 1941-1944 active duty were 
silent as to diabetes mellitus, and that symptoms for this 
condition were first seen in 1986, more than forty years 
following the veteran's discharge from active duty service.  
The decision noted that the clinical evidence did not suggest 
an etiological relationship between the veteran's current 
diabetes and his service or his service-connected 
disabilities.

In support of his present application to reopen the claim, 
the veteran has submitted recent records showing treatment 
for his diabetes mellitus.  This additional medical evidence, 
again noting treatment for diabetes mellitus many years after 
service, is cumulative or redundant, not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  These 
records are not probative on the question of the presence or 
absence of diabetes mellitus during service or within the 
first post-service year, and they are not material evidence.  
Moreover, none of the additional medical evidence competently 
links his current diabetes mellitus to the veteran's active 
duty or to his service-connected disabilities.  Thus, the 
additional medical evidence is not material evidence since it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the June 1994 Board decision which 
denied service connection for diabetes mellitus  Thus, the 
claim has not been reopened, and the June 1994 Board decision 
remains final.


ORDER

The veteran's left knee disorder is to be rated 30 percent 
for arthritis with limitation of motion, and it is also to be 
separately rated 30 percent for instability.  To this extent, 
an increased rating for a left knee disorder is granted.

The application to reopen the claim for service connection 
for diabetes mellitus is denied.


REMAND

One of the remaining claims on appeal is entitlement to an 
increase in a 10 percent rating for achlorhydria (meaning an 
absence of hydrochloric acid in gastric secretions).  The 
other remaining appellate issue is entitlement to a TDIU 
rating.

The RO has rated the veteran's achlorhydria as 10 percent 
disabling under Diagnostic Code 6315, used in rating 
pellagra.  The Rating Schedule provides disability ratings 
for pellagra when there is a confirmed diagnosis and 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, inability to concentrate, and 
irritability (10 percent); when there is stomatitis, 
achlorhydria, or diarrhea (20 percent); and when there is 
stomatitis, diarrhea, and symmetrical dermatitis (40 
percent). 38 C.F.R. § 4.88b, Diagnostic Code 6315.  It is 
unclear from the medical evidence over the past few years 
whether the veteran currently has achlorhydria.  The Board 
also notes that the veteran has received treatment for 
multiple stomach ailments, and the relationship between these 
conditions and his service-connected achlorhydria is unclear.  
Accordingly, the Board believes that the medical records 
relating to treatment for this condition should be updated, 
and a new VA examination to determine the severity of this 
condition should be scheduled.

With regard to the issue of entitlement to a TDIU rating, as 
noted above, the Board has granted an increased rating for a 
left knee disorder.  Given this change in circumstances, the 
RO should readjudicate the TDIU issue.

Accordingly, the issue of an increased rating for 
achlorhydria, and the issue of entitlement to a TDIU rating, 
are remanded to the RO for the following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
achlorhydria since 2001.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

2.  The RO should have the veteran undergo 
an appropriate VA examination to determine 
the current severity of his service-
connected achlorhydria.  The claims folder 
should be provided to and reviewed by the 
doctor.  The doctor should fully describe 
all signs and symptoms of any 
achlorhydria.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for achlorhydria 
and for a TDIU rating.  If the claims are 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



